Motion referred to the court that rendered the decision. Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur. Motion by respondent Charles Greenfield for reargument of motion for reargument, which he also characterizes as a motion for resettlement, denied, with $10 costs to appellant Abraham Greenfield payable by said respondent. The in terrorem clause in the will is wholly without application to a will construction proceeding, such as this one, which involves the meaning and legal effect of the will as advanced by appellant Abraham Greenfield. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Brennan, JJ., concur.